DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
 
Response to Amendment
The amendments filed on April 26, 2021 have been entered. Applicant amended claims 1-8 and 10-17. Claims 1-18 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on April 26, 2021 with respect to the Final Office Action dated January 27, 2021 have been fully considered and they are persuasive. Therefore, previous 35 U.S.C. 103 rejections are withdrawn.
However, upon further consideration, a new ground of rejection is made over Toumura et al. (US PGPUB No. 20110035437).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Toumura et al. (US PGPUB No. 20110035437), hereinafter, Toumura.
Regarding claim 1:
Toumura teaches:
A system for controlling a network, comprising (Fig. 1): 
a plurality of host computers configured to communicate 5over the network (Fig. 1 shows plurality of terminals 107 (host computers). Paragraph 0050 states “In the example for FIG. 1, one DNS server 101, two Web servers 102, four Web proxies 105, as well as two terminals 107 were specified. However more units than specified in the figure may be connected to the wide area network 103 or the local network 106.”);
 a plurality of server computers configured to provide services to the plurality of host computers (Fig. 1 shows plurality of  web proxies 105  (server computers). Paragraph 0048, lines 1-6,  teaches web proxies provide service to the terminal as stated “The DNS proxy 104 and the multiple Web proxies (Web proxy 1_105-1 and others) connect by way of the wide area network 103 to the DNS server 101, multiple Web servers (Web server 1_102-1, Web server 2_102-2, . . . ) to provide services to the multiple terminals (terminal 107-1, terminal 2_107-2, . . . ) connected to the local network 106.” ); and
 an address allocator operating on one or more processors and configured to implement one or more algorithms that cause a continuous 10range of addresses to be assigned to each of the server computers (Fig. 1 shows management server 108 (address allocator). Paragraph 0059, lines 1-3, teaches the management server assigns addresses as stated “The management server 108 contains an address assignment table 200 (See FIG. 2A), an address generating function 210”. Fig. 2A shows continuous range of addresses are assigned to each of the servers. Paragraph 0061 states “The address assignment table 200 is a table showing the IP address range assigned to each Web proxy 105”.  Paragraph 0063 teaches the management server uses an automatic setting/load status (algorithm) to allocate the address ranges as stated “The management server 108 may utilize automatic settings to uniformly divide a pre-established address range and allot these uniformly subdivided address ranges to the Web proxy 105. Moreover, the administrator may set the address range assigned to each Web proxy according to the gateway system load status”), 
wherein each of the host computers receives one of the addresses of the continuous range of addresses for use as part of a service request from the host computer to the server computer (Fig. 4 how a client receives an IP address as a part of service request. Paragraph 0079, lines 1-4, teaches a DNS proxy receives a name resolution request (part of a server service request) as stated “DNS proxy 104 receives a name resolution request (such as "AAAA? www.examle.org") that was sent from the terminal 107”. Paragraph 0083 teaches the terminal gets a IP address of the range of IP address as a response to the name resolution request as stated “the address conversion processor unit 301 sends the actual IP address acquired from the DNS server 101 or the IP address generated by the address generating function 210 to the terminal 107 as a reply (for example, "AAAA 2001:db8::41de:3297:ec18:5fae") to the name resolution request” ),
to monitor a load of each of the server computers and to re-allocate a continuous portion of the continuous range of addresses for a first server computer to a second server computer in response to the load of the first server computer (paragraph 0127 teaches changing IP address range assignment for load balancing or if any web proxy fails as stated “The process for changing the assigned IP address range of the Web proxy 105 in the present embodiment is described next. In this process, the management server 108 can change the assigned IP address range of the Web proxies 105, when a certain number of the Web proxy units are scheduled to stop operation or when the load is improperly balanced”. Fig. 11 depicts such process in detail).
As to claim 2, the rejection of claim 1 is incorporate. Toumura teaches all the limitations of claim 1 as shown above.
Toumura teaches assigned by identifying the plurality of host computers configured to communicate over the network, identifying the plurality of server computers configured to provide services to the plurality of host computers and assigning a portion of the continuous range of addresses to each of the server computers, wherein each of the host computers receives only one of the addresses (see claim 1 rejection as shown above).
Toumura further teaches wherein at least one address of the continuous range of addresses comprises a static address portion and a dynamic address portion (Fig. 6A shows the assigned IP address table where IPV6 address prefix “2001:db8” is constant i.e. the static address portion and remaining portion of the IPV6 address is variable i.e. dynamic address portion. FIG. 6A shows prefix “2001:db8” comprises the most significant bits of the IPV6 address and is identical for each address of the range of the address and rest  of the portion of address comprises the least significant bits of the IPV6 address and is different for each address of the range of the address).
As to claim 3, the rejection of claim 1 is incorporate. Toumura teaches all the limitations of claim 1 as shown above.
 	Toumura teaches wherein at least one address of the continuous range of addresses comprises a static address portion that is identical for each address of the range of addresses and a dynamic address portion that is different for each address of the range of addresses (see claim 2 rejection as shown above).
	Toumura further teaches at least one part of the continuous range of addresses is redistributed if the associated server fails (paragraph 0127 teaches changing IP address range assignment for load balancing or if any web proxy fails as stated).
Claims 4 and 5 recite similar limitations as claims 2 and 3 with slight variations. Such variations are addressed in claim 2 rejection as shown above. Accordingly, claims 4 and 5 is rejected under similar rationale.
Claims 6-9 recite similar limitations as claims 2 and 3 with slight variations. Accordingly, claims 6-9 are rejected under similar rationale.
Regarding claim 10:
Claim 10 is directed toward a method performed by the system of claim 1. Accordingly, it is rejected under similar rationale.
Claim 11 is directed toward a method performed by the system of claim 2. Accordingly, it is rejected under similar rationale.
Claim 12 is directed toward a method performed by the system of claim 3. Accordingly, it is rejected under similar rationale.
Claim 13 is directed toward a method performed by the system of claim 4. Accordingly, it is rejected under similar rationale.
Claim 14 is directed toward a method performed by the system of claim 5. Accordingly, it is rejected under similar rationale.
Claim 15 is directed toward a method performed by the system of claim 6. Accordingly, it is rejected under similar rationale.
Claim 16 is directed toward a method performed by the system of claim 7. Accordingly, it is rejected under similar rationale.
Claim 17 is directed toward a method performed by the system of claim 8. Accordingly, it is rejected under similar rationale.
Claim 18 is directed toward a method performed by the system of claim 9. Accordingly, it is rejected under similar rationale.

Conclusion
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	October 14, 2021

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457